Case: 09-30226     Document: 00511050225          Page: 1    Date Filed: 03/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 12, 2010
                                     No. 09-30226
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KELVIN M JONES, also known as Kevin Maurice Jones,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:97-CR-43-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Kelvin M. Jones appeals from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction in his sentence. He argues that the district
court erred: in denying the motion based solely upon his criminal history and
without otherwise explicitly referencing the sentencing factors set forth in 18
U.S.C. § 3553(a); in failing to acknowledge the disproportionate punishments for
crack and powder cocaine; and in not conducting a live evidentiary hearing.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30226         Document: 00511050225 Page: 2              Date Filed: 03/12/2010
                                      No. 09-30226

       We review the district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for abuse of discretion 1 and begin by noting that the court “was
under no obligation to reduce [the prisoner’s] sentence at all.” 2 The court need
not mention the § 3553(a) factors – or any of its reasons – when ruling upon a
§ 3582(c)(2) motion, but the record makes clear that the court did consider both
the § 3553(a) factors and the crack sentencing disparities.3 Indeed, the district
court weighed Jones’s extensive criminal history – and, implicitly, his continuing
danger – when determining that Jones warranted no reduction.4 Although this
court has mused whether in a § 3582(c)(2) proceeding the prisoner should get “an
evidentiary hearing once he contest[s] the factual basis of some of the
Government’s contentions,”5 Jones has not articulated a factual dispute; instead,
he seeks a hearing to challenge the district court’s conclusions. To this he is not
entitled.6
       AFFIRMED.




       1
           United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
       2
           Id. at 673 (citing United States v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009)).
       3
         See id. at 673–74 (explaining in part that “a court is not required to state findings of
facts and conclusions of law when denying a § 3582(c)(2) motion” (citation and quotation marks
omitted)).
       4
           See 18 U.S.C. § 3553(a)(1) & (2)(C); U.S.S.G. § 1B1.10 cmt. n.1.(B)(ii).
       5
           United States v. Robinson, 542 F.3d 1045, 1052 (5th Cir. 2008).
       6
        See United States v. Kelley, No. 08-31029, 2010 WL 582711, at *1; 2010 U.S. App.
LEXIS 3393, at *3 (5th Cir. Feb. 12, 2010) (unpublished) (citing United States v. Patterson, 42
F.3d 246, 248–49 (5th Cir. 1994); FED . R. CRIM . P. 43); United States v. Hawthorne, No. 09-
30265, 2010 WL 10938, at *1; 2010 U.S. App. LEXIS 97, at *2 (5th Cir. Jan. 4, 2010)
(unpublished) (same); see also Evans, 587 F.3d at 669 (noting that the district court did not
grant a hearing on the § 3582(c)(2) matter).

                                                 2